DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed Feb 24, 2021 have been fully considered but they are not persuasive. Applicant argues that Zhuge et al generates a digital instruction ….. to compensate for the E/O conversion impairments and thus the prior art fails to teach generating one or more impairments in an optical system.”   However, the generation of impairments discloses in the present application is achieved by controlling the components of the optical transceiver, as described in the specification at page 12, lines 14-20.   Therefore, the components of Zhuge et al such as variable gain amplifier 120 (see paragraph [0036]), a phase shifter 112  and/or filters 316 (see paragraph [0037],[0038]) are controlled to “generate impairments” in the same sense in the case of the claimed invention.   
The claims are amended to further define the impairments as “intentionally emulate” impairments.”   However, the prior art also generates an intentional impairments to compensate impairments in the non-ideal E/O conversion.  See paragraph [0018].
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102



(s) 1-3, 5-9,11-16,18-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhuge et al (US 2017/0244489).
Claim 1. 
Zhuge et al discloses a method (see Fig.4) comprising:
causing one or more impairments for a wavelength of light within a coherent optical transceiver (paragraph [0001] describes a coherent optical communications) to intentionally emulate impairments in the wavelength of light using the coherent optical transceiver; wherein one or more components of the coherent optical transceiver are used to create the one or more emulated impairments.

Claim 2. 
Zhuge et al discloses that the coherent optical transceiver includes a digital signal processor (paragraph [0035] describes a control block 416 being a processor); wherein one or more emulated impairments are generated by the digital signal processor of the coherent optical transceiver in a digital signal (paragraph [0035] describes digital instructions 216).  Paragraph [0036] describes an impairment such as a power imbalance is induced, i.e., generated, in response to the digital instruction 216. 

Claim 3.
Zhuge et al discloses that the coherent optical transceiver includes a device controller (paragraph [0035] describes a control block 416); wherein the device controller manipulates one or more of the components (paragraph [0035] describes the control block  controls the E/O converters, 

Claim 5.
Zhuge et al discloses the devices that are manipulated include electric amplifiers. Paragraph [0036] describes the gain of amplifiers 120,122  is adjusted. 

Claim 6. 
   Zhuge et al discloses controlling the gain of one of the two amplifiers 120,122, thus effectively changing a signal ratio of a first electric amplifier of the electric amplifiers to a second electric amplifier of the electric amplifiers.

Claim 7.
Zhuge et al discloses  an apparatus for generating one or more emulated impairments for a wavelength of light in an optical system comprising:
a coherent optical transceiver (400); wherein one or more components of the coherent optical transceiver are used to create the one or more that are part of the coherent optical transceiver to create one or more emulated impairments (paragraph [0035] describes that the E/O converters and digital pulse shaping filters that are part of the transceiver are used to induce impairments).; wherein the one or more components of the coherent optical transceiver are within the coherent optical transceiver (because the E/O converters and digital pulse shaping filters are part of the transceiver, they are within the coherent optical transceiver).


Zhuge et al discloses  that the coherent optical transceiver includes a digital signal processor (paragraph [0035] describes a control block 416 being a processor); wherein the DSP comprises a digital signal processor; wherein the digital signal processor is enabled to generate one or more emulated impairments in a digital signal. Paragraph [0036] describes an impairment such as a power imbalance is induced, i.e., generated, in response to the digital instruction 216 from the signal processor 416).

Claim 9.
Zhuge et al discloses that the coherent optical transceiver includes a device controller (paragraph [0035] describes a control block 416); wherein the device controller is enabled to manipulate one or more devices of the coherent optical transceiver to create one or more emulated impairments. Pparagraph [0035] describes the control block  controls the E/O converters, digital pulse shaping filters) that are part of the coherent optical transceiver to create one or more impairments

Claim 11.
Zhuge et al discloses that the coherent optical transceiver includes electric amplifiers; wherein the manipulation of one or more devices includes manipulation of the electric amplifiers. Paragraph [0036] describes the gain of amplifiers 120,122 is adjusted.

Claims 12 and 13.


Claim 14.
Zhuge et al discloses  an apparatus for generating one or more impairments for a wavelength of light in an optical system comprising:
a coherent optical transceiver (400); wherein an input of the coherent optical transceiver is connected to an output of the optical transceiver (see the feedback loop in Fig.2, connecting an output of the transmitter to an input of the transmitter); wherein one or more components of the coherent optical transceiver are used to create the one or more emulated impairments to intentionally emulate impairments in the wavelength of light using the coherent optical transceiver (paragraph [0035] describes that the E/O converters and digital pulse shaping filters that are part of the transceiver are used to induce impairments).; wherein the one or more components of the coherent optical transceiver are within the coherent optical transceiver (because the E/O converters and digital pulse shaping filters are part of the transceiver, they are within the coherent optical transceiver).

Claim 15.
Zhuge et al discloses  that the coherent optical transceiver includes a digital signal processor (paragraph [0035] describes a control block 416 being a processor); wherein the DSP comprises a digital signal processor; wherein the digital signal processor is enabled to generate one or more impairments in a digital signal. Paragraph [0036] describes an impairment such as a power 

Claim 16.
Zhuge et al discloses that the coherent optical transceiver includes a device controller (paragraph [0035] describes a control block 416); wherein the device controller is enabled to manipulate one or more devices of the coherent optical transceiver to create one or more emulated impairments. Pparagraph [0035] describes the control block  controls the E/O converters, digital pulse shaping filters) that are part of the coherent optical transceiver to create one or more impairments

Claim 18.
Zhuge et al discloses that the coherent optical transceiver includes electric amplifiers; wherein the manipulation of one or more devices includes manipulation of the electric amplifiers. Paragraph [0036] describes the gain of amplifiers 120,122 is adjusted.

Claim 19.
Zhuge et al discloses controlling the gain of one of the two amplifiers 120,122, thus effectively changing a signal ratio of a first electric amplifier of the electric amplifiers to a second electric amplifier of the electric amplifiers.

Claim 20.



Claim 21. 
Zhuge et al discloses that one or more emulated impairments are generated by the DSP in the digital signal before the digital signal is converted into a light signal. Fig.4 shows the DSP 216 is located before the E/O 414.

Allowable Subject Matter
5.	Claims 4, 10, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632